IN THE SUPREME COURT OF THE STATE OF DELAWARE

CHRISTOPHER HARRIS,                       §
                                          §   No. 289, 2017
       Defendant Below,                   §
       Appellant,                         §
                                          §   Court Below—Superior Court
       v.                                 §   of the State of Delaware
                                          §
STATE OF DELAWARE,                        §   Cr. ID No. 1606015179
                                          §
       Plaintiff Below,                   §
       Appellee.                          §

                             Submitted: January 31, 2018
                             Decided:   February 22, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                   ORDER

      The appellant’s Supreme Court Rule 26(c) brief, the State’s response, and the

record below reflect that:

      (1)    On April 26, 2017, a Superior Court jury found the appellant,

Christopher Harris, guilty of Resisting Arrest with Force, Offensive Touching of a

Law Enforcement Officer as a lesser included offense of Assault in the Second

Degree, and Disorderly Conduct. The jury found Harris not guilty of Riot. Harris

was sentenced as follows: (i) for Resisting Arrest with Force, two years of Level V

incarceration, suspended for six months of Level IV Home Confinement, followed

by six months of Level III probation; (ii) Offensive Touching of a Law Enforcement

Officer, one year of Level V incarceration, suspended for six months of Level III
probation; and (iii) Disorderly Conduct, thirty days of Level V incarceration,

suspended for six months of Level III probation. This is Harris’ direct appeal.

         (2)     On appeal, Harris’ counsel (“Counsel”) filed a brief and a motion to

withdraw under Supreme Court Rule 26(c). Counsel asserts that, based upon a

complete and careful examination of the record, there are no arguably appealable

issues. Counsel informed Harris of the provisions of Rule 26(c) and provided Harris

with a copy of the motion to withdraw and the accompanying brief.

         (3)     Counsel also informed Harris of his right to identify any points he

wished this Court to consider on appeal. Harris told counsel he would send her a

response, but did not do so. The State has responded to the Rule 26(c) brief and has

moved to affirm the Superior Court’s judgment.

         (4)     When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), this Court must: (i) be satisfied that defense counsel has made a

conscientious examination of the record and the law for arguable claims; and (ii)

conduct its own review of the record and determine whether the appeal is so totally

devoid of at least arguably appealable issues that it can be decided without an

adversary presentation.1

         (5)     We note that Harris’ conviction for Disorderly Conduct is not subject

to appellate review by this Court because the thirty-day sentence for that conviction


1
    Penson v. Ohio, 488 U.S. 75, 83 (1988); Leacock v. State, 690 A.2d 926, 927-28 (Del. 1996).


                                                 2
does not meet the Court’s jurisdictional requirements. This Court’s constitutional

jurisdiction is limited to hearing criminal appeals “in which the sentence shall be

death, imprisonment exceeding one month, or fine exceeding One Hundred

Dollars.”2 As to Harris’ remaining convictions, this Court has reviewed the record

carefully and has concluded that Harris’ appeal is wholly without merit and devoid

of any arguably appealable issue. We also are satisfied that Counsel has made a

conscientious effort to examine the record and the law and has properly determined

that Harris could not raise a meritorious claim in this appeal.

          NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

                                        BY THE COURT:
                                        /s/ Leo E. Strine, Jr.
                                        Chief Justice




2
    Del. Const. art. IV, § 11(1)(b).


                                          3